The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to an “electrodeposition system”.
Group II, claim(s) 9-17, drawn to “Method of making a filament”.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II  lack unity of invention because even though the inventions of these groups require the technical feature of “a filament”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Baca et a. 2011/0018174.  Baca et al. discloses (see paragraphs [0008], [0009], [0020] - [0026], fig. 1) a mandrel-less electrodeposition system for preparing a filament comprising: two electrodes 142 and 144 having opposing, spaced-apart tips electrically-connected to multi-DC power supply 120, the opposing tips of the electrodes defining adeposition target axis (glass substrate 150); a nozzle electrically-connected to the multi-DC power supply 120 and spaced apart from the target electrodes and the deposition target axis; and a reservoir (syringe pump 115 and liquid feedstock 110) configured to deliver a polymer composition through the nozzle (dispensing needle 117) and to the deposition target axis (glass substrate 150). 
Baca et al further discloses (see paragraphs [0022] - [0026]) that the multi-DC power supply 120 can include a negative DC output that is connected to the dispensing needle of the fiber-forming module, and a positive DC output that 1s connected to the electrodes and the voltage may vary, thus enabling the system to produce linearly-aligned fibers between the upper and lower electrodes on the glass substrate 150. Baca et al. also discloses (see paragraph [0037]) use of needles having diameter of 0.21 mm.
Paragraph [0039] of discloses use of polymeric compositions comprising polyglycolids, polylactides, polycaprolactone, polycarbonate etc.
Thus, the system described in Baca et al. includes all essential features and thus does not contribute over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 12, 2022